[Cite as State ex rel. Duncan v. Am. Transm. Sys., Inc., 2021-Ohio-1697.]

                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       PORTAGE COUNTY, OHIO


 [STATE OF OHIO ex rel.]                                  :           PER CURIAM OPINION
 RICHARD DUNCAN,
                                                          :
                  Relator,                                            CASE NO. 2021-P-0005
                                                          :
         - vs -
                                                          :
 AMERICAN TRANSMISSION
 SYSTEMS, INCORPORATED                                    :
 (ATSI), et al.,
                                                          :
                  Respondents.
                                                          :


 Original Action for Declaratory Judgment, Injunction, Damages, and Mandamus.

 Judgment: Petition dismissed.


 Richard Duncan, pro se, 1101 East Boulevard, Aurora, OH 44202 (Relator).

 Stephen D. Jones and Jeremy S. Young, Roetzel & Andress, LPA, 41 South High Street,
 21st Floor, Columbus, OH 43215 (For Respondents, American Transmission Systems,
 Incorporated (ATSI) and First Energy).

 Dean E. Depiero, City of Aurora Law Director, 130 South Chillicothe Road, Aurora, OH
 44202 (For Respondents, City of Aurora and Ann Womer Benjamin).



PER CURIAM.

        {¶1}      Relator, Richard Duncan, pro se, has filed a complaint for declaratory

judgment, injunction, damages, and mandamus in this court against respondents

American Transmission Systems, Inc. (“ATSI”), “First Energy,” the City of Aurora Mayor

Ann Womer Benjamin, and the City of Aurora (the “City”). Respondents filed a Civ.R.
12(B) motion to dismiss. For the reasons set forth herein, relator’s claims for declaratory

judgment, injunction, and damages are dismissed for lack of subject-matter jurisdiction;

and his petition is dismissed for failure to state a claim upon which relief can be granted.

       {¶2}   According to Mr. Duncan, he owns one tenth of an acre of triangular-

shaped, landlocked property adjacent to an abandoned right-of-way located in the city of

Aurora. Apparently, the City, hoping to use the land to build a park or trail, and ATSI,

hoping to build power lines, engaged in litigation and eventually a settlement, with ATSI

being permitted to build the power lines along the right-of-way. Mr. Duncan asserts that

these power lines will detract from the charming and historic aesthetic of the city of Aurora

and seeks to prevent the installation of these power lines or appropriations from an

alleged taking of his property.

       {¶3}   Article IV, Section 3(B) of the Ohio Constitution sets forth the jurisdiction of

Ohio’s courts of appeals:

       {¶4}   (1) The courts of appeals shall have original jurisdiction in the
              following:

       {¶5}   (a) Quo warranto;

       {¶6}   (b) Mandamus;

       {¶7}   (c) Habeas corpus;

       {¶8}   (d) Prohibition;

       {¶9}   (e) Procedendo;

       {¶10} (f) In any cause on review as may be necessary to its complete
             determination.

       {¶11} (2) Courts of appeals shall have such jurisdiction as may be provided
             by law to review and affirm, modify, or reverse judgments or final
             orders of the courts of record inferior to the court of appeals within
             the district, except that courts of appeals shall not have jurisdiction
             to review on direct appeal a judgment that imposes a sentence of
             death. Courts of appeals shall have such appellate jurisdiction as



                                              2
                may be provided by law to review and affirm, modify, or reverse final
                orders or actions of administrative officers or agencies.

        {¶12} Here, Mr. Duncan brought his complaint directly to this court of appeals;

there is no decision of a lower court for this court to review. Pursuant to the Ohio

Constitution, this court does not have jurisdiction to hear Mr. Duncan’s claims for public

and private nuisance, nor answer his prayer for injunctive relief and compensatory

damages.1

        {¶13} However, as Mr. Duncan’s request for a writ of mandamus falls within this

court’s original jurisdiction, we shall consider that portion of Mr. Duncan’s pleadings.

Respondents argue this count should also be dismissed pursuant to Civ.R. 12(B)(6),

failure to state a claim upon which relief can be granted.

        {¶14} Preliminarily, we note that although Mr. Duncan has failed to caption his

petition “in the name of the state on the relation of the person applying,” as required by

R.C. 2731.04, respondents have not raised this as error. Thus, we sua sponte correct

the caption and address the merits of Mr. Duncan’s petition. See Salemi v. Cleveland

Metroparks, 145 Ohio St.3d 408, 2016-Ohio-1192, ¶13 (finding miscaptioning a waivable

defense and noting that it is “common practice when parties fail to raise the issue simply

to correct the error before publication.”)

        {¶15} “Mandamus is the appropriate action to compel public authorities to institute

appropriation proceedings when an involuntary taking of private property is alleged. Any



1. We note that though “[a]s a general rule, a writ of mandamus will not issue when there is a plain and
adequate remedy in the ordinary course of law,” there is an exception where the “‘declaratory judgment
would not be a complete remedy unless coupled with extraordinary relief in the nature of a mandatory
injunction * * *.’” (Emphasis original.) State ex rel. Gadell-Newton v. Husted, 153 Ohio St.3d 225, 2018-
Ohio-1854, ¶9, quoting State ex rel. Arnett v. Winemiller, 80 Ohio St.3d 255, 259 (1997). This exception is
not applicable here as Mr. Duncan’s request is for a prohibitory injunction to prevent a future injury. See
id. at ¶9-10.



                                                    3
direct encroachment upon land that subjects it to a public use that excludes or restricts

the dominion and control of the owner over it is a taking of property, for which the owner

is guaranteed a right of compensation under Section 19, Article I of the Ohio Constitution.”

State ex rel. Doner v. Zody, 130 Ohio St.3d 446, 2011-Ohio-6117, at paragraph four of

the syllabus, citing State ex rel. Shemo v. Mayfield Hts., 95 Ohio St.3d 59, 63 (2002); and

Norwood v. Sheen, 126 Ohio St. 482 (1933).

       {¶16} “To be entitled to a writ of mandamus, a party must establish, by clear and

convincing evidence, (1) a clear legal right to the requested relief, (2) a clear legal duty

on the part of the respondent to provide it, and (3) the lack of an adequate remedy in the

ordinary course of the law.” Gadell-Newton, supra, at ¶6, citing State ex rel. Waters v.

Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, ¶6, 13. “Under Civ.R. 12(B)(6), dismissal for

failure to state a claim upon which relief can be granted is proper if, after all material

factual allegations of the complaint are presumed true and all reasonable inferences are

made in appellants’ favor, it appears beyond doubt that they could prove no set of facts

warranting the requested extraordinary relief in mandamus.” State ex rel. MetroHealth

Med. Ctr. v. Sutula, 110 Ohio St.3d 201, 2006-Ohio-4249, ¶7.

       {¶17} Mr. Duncan argues that due to the power lines on the adjacent property, his

and his neighbor’s property value will decrease, that he will not be able to acquire a right

of way that he had “hoped to acquire,” that any personal or real property placed on the

lot will become a safety hazard due to an arcing risk, and that persons and animals on

the property will have a safety and cancer risk. Mr. Duncan attempts to differentiate the

damage he asserts will result to his property from that of his neighbors’ by arguing his lot

is “specifically and substantially burdened” by the proposed use of the adjacent land due

to his lot’s small size, triangular shape, and that it is landlocked.



                                               4
       {¶18} However, these so-called “[c]onsequential damages are generally

noncompensable on the theory that: ‘* * * Whatever injury is suffered thereby is an injury

suffered in common by the entire community; and even though one property owner may

suffer in a greater degree than another, nevertheless the injury is not different in kind, and

is therefore damnum absque injuria [i.e. damage without injury].’” Richley v. Jones, 38

Ohio St.2d 64, 68-69 (1974), citing Robert Mitchell Furniture Co. v. C. C. C. & St. Louis

R. R. Co., 7 N.P. 639 (1900), affirmed, 65 Ohio St. 571.

       {¶19} Furthermore, “[t]he mere fact of the danger attendant upon the maintenance

of high voltage wires in front of the property is not a valid ground of objection, unless it is

also an interference with access, light, air, or view.” Smith v. Cent. Power Co., 103 Ohio

St. 681, 699 (1921); see also Ohio Edison Co. v. Carroll, 14 Ohio App.3d 421, 425 (9th

Dist.1984), citing Friedman Transfer & Constr. Co. v. Youngstown, 176 Ohio St. 209, 213

(1964); Smith v. Central Power Co., 103 Ohio St. 681 (1921); and Sears v. Hopley, 103

Ohio St. 46 (1921).

       {¶20} Mr. Duncan has not argued an interference with light, air, or view.

Additionally, Mr. Duncan admits that his property was landlocked and there was no right

of way when he purchased it; he was merely hoping he would acquire one over the

disputed property if the City were permitted to build on it. Moreover, he admits he

potentially has other access to his property. Thus, the installation of these power lines

does not alter the ingress and egress to his property.

       {¶21} Mr. Duncan has failed to establish a taking of his property and thus cannot

show by clear and convincing evidence that he is entitled to the relief sought.




                                              5
      {¶22} In light of the foregoing, respondents’ motion to dismiss is granted, and this

matter is hereby dismissed. All pending motions are dismissed as moot.


MARY JANE TRAPP, P.J., CYNTHIA WESTCOTT RICE, J., THOMAS R. WRIGHT, J.,
concur.




                                           6